Name: Commission Regulation (EEC) No 1997/83 of 18 July 1983 fixing, for the 1983/84 marketing year, the minimum price to be paid to producers and the amount of production aid for Williams pears in syrup
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 196/ 14 Official Journal of the European Communities 20 . 7 . 83 COMMISSION REGULATION (EEC) No 1997/83 of 18 July 1983 fixing, for the 1983/84 marketing year, the minimum price to be paid to producers and the amount of production aid for Williams pears in syrup THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 1088/83 (2), and in particular Article 3c thereof, Whereas, under Article 3a (3) of Regulation (EEC) No 516/77, the minimum price to be paid to producers is to be calculated for the Member States other than Greece on the basis of :  the minimum price in force during the preceding marketing year, and  changes in production costs in the fruit and vege ­ tables sector ; Whereas application of these criteria entails fixing the minimum price at the levels given below in the Member States other than Greece ; Whereas Article 3b of the said Regulation laid down the criteria for fixing the amount of production aid ; whereas, according to these criteria, the amount of aid should be fixed at the level set out below for the Member States other than Greece ; Whereas, for the 1983/84 marketing year, the amount of the aid for Williams pears in syrup has been deter ­ mined with due regard, in particular, in respect of the price of products from non-member countries, to the undertakings given to comply with average prices on imports into the Community entered into by certain suppliers in non-member countries in the context of Commission Decision 83/360/EEC (3) ; Whereas, as regards Greece, pursuant to Article 103 of the Act of Accession, the minimum price to be paid to Greek producers is to be established on the basis of prices paid in Greece to national producers during the reference period defined in Article 1 of Council Regu ­ lation (EEC) No 41 /81 (4), adapted to take account of the difference between the price level in Greece and the price level fixed for the other Member States ; Whereas, according to these criteria, the minimum price for Greece should be fixed at the same level as that for the other Member States ; Whereas, as regards Greece, the said Article 103 lays down the criteria for fixing the amount of production aid ; Whereas, according to these criteria, the amount of aid for Greece should be fixed at the levels set out below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables , HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1983/84 marketing year, the minimum price referred to in Article 3a (3) of Regulation (EEC) No 516/77 to be paid to producers for Williams pears intended for the manufacture of Williams pears preserved in syrup, falling within subheading ex 20.06 B of the Common Customs Tariff, shall be 34,536 ECU per 100 kilograms net, ex grower, for Member States other than Greece and the same amount for Greece. 2 . For the 1983/84 marketing year, the production aid referred to in Article 3a of Regulation (EEC) No 516/77 for Williams pears preserved in syrup, falling within subheading ex 20.06 B of the Common Customs Tariff, shall be, per 100 kilograms immediate packing included :  17,6 ECU for Member States other than Greece,  14,87 ECU for Greece. Article 2 Where the product is processed outside the Member State in which it was grown, that Member State shall furnish proof to the Member State paying the proces ­ sing aid that the minimum price has been paid to the producers . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (  ) OJ No L 73 , 21 . 3 . 1977, p. 1 . (2) OJ No L 118 , 5 . 5 . 1983, p. 16. (3 ) See page 22 of this Official Journal . (4) OJ No L 3 , 1 . 1 . 1981 , p. 12. 20 . 7 . 83 Official Journal of the European Communities No L 196/15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 July 1983 . For the Commission Poul DALSAGER Member of the Commission